Brown, C. J.
1. Under sections 4222 and 4257, of the Revised Code, the punishment for burglary in the night, was death, unless the jury recommended the defendant to mercy; in the latter case he was to be punished by confinement in the penitentiary for life. This was the law in existence at the time the crime was committed by the defendant in this case. But prior to the term of the Court, when he was put upon trial, the legislature changed the penalty to imprisonment in the penitentiary for any time, not less than five years nor longer than twenty years.
On the trial, the defendant denied the right of the Court to try and punish him, under the law in existence at the time of the commission of the crime, because the law of the penalty, as it then existed, had been changed and was no longer of force, or under the law in existence at the time of the trial, because it was ex post fado. The Court overruled *587the objection and put the defendant upon his trial, and the jury found him guilty, but recommended him to mercy, and the Judge sentenced him to the penitentiary for life. That judgment is brought up for review.
Section 4570 of the Eevised Code, declares that: “All crimes and offences committed shall be prosecuted and punished under the laws in force at the time of the commission' of such crime or offence, notwithstanding the repeal of such laws before such trial takes place. This section of the Code has already been-before this Court, in the case of Gibson vs. The State, 35 Ga., 224, and it whs held that the defendant was to be punished under the law as it existed when the crime was committed. The question is res adjudioata and we have no fault to find with the decision. '
2. The remaining exception is taken to the ruling of the Court below, in refusing to grant a new trial, on the ground that the verdict was not sustained by the evidence. We overrule this exception. If the evidence was not conclusive it was so clearly and strongly in favor of the guilt of the defendant as to leave no room for a reasonable doubt. Ho did not even pretendió make an explanation of it. Nor did lie produce the slightest evidence to relieve himself from its crushing weight.
Let the judgment be affirmed.